EXHIBIT 10.1

HOME DEVELOPMENT AGREEMENT

 

This Home Development Agreement (this “Agreement”) is entered into on April 30,
2015 by and between Wisdom Homes of America, Inc., a Nevada corporation
(“WOFA”), Wisdom Manufactured Homes of America, Inc., a Nevada corporation
(“Wisdom Manufactured Homes”), and Pixel East Properties, LLC, a Texas limited
liability company (“Pixel”).  Each of WOFA, Wisdom Manufactured Homes, and Pixel
may be referred to as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, pursuant to an Exclusive Option to Improve and Sell (the “Option
Agreement”) dated January 21, 2015, WOFA has the exclusive right to improve,
including but not limited to putting a manufactured home thereon, twenty five
(25) (now 26) unimproved building lots, of which four (4) are the subject of
this Agreement (each of the four (4) a “Homesite” and collectively the
“Homesites”) in Sherman, Texas, and to market and sell the Homesites;

 

WHEREAS, pursuant to the Option Agreement, WOFA must pay all costs associated
with improving the Homesites, including but not limited to water, power, sewer,
house pad, and driveway (the “Site Preparation”), plus the purchase price of a
manufactured home to be placed thereon (the “Home Purchase”);

 

WHEREAS, in exchange for paying for the costs of Site Preparation and the Home
Purchase, the Parties desire to enter into this Agreement to govern the terms
and conditions upon which they will share the profits from the sale of the four
(4) Homesites as set forth herein.

 

NOW, THEREFORE, for good and adequate consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereto agree as follows:

 

1. Payment of Homesite Improvements. Pixel hereby agrees to pay the costs of
Site Preparation and the Home Purchase, up to an aggregate of One Hundred
Thousand Dollars ($100,000) (the “Transaction Funds”), as directed by WOFA, to
improve one or more Homesites as described herein.  Wisdom Manufactured Homes
hereby agrees to sell to WOFA and Pixel manufactured homes from its inventory,
as chosen by WOFA, at its wholesale price; title to which shall be in the name
of Pixel.

 

2. Sale of  Homesites. All decisions relating to the Site Preparation and the
Home Purchase, the listing price of the Homesites and the sale price of the
improved Homesites, will be made by James Pakulis, the President and Chief
Executive Officer of WOFA, in consultation with Brent Nelms, the President of
Wisdom Manufactured Homes.

 

 
Page 1 of 6


--------------------------------------------------------------------------------




 

3. Profit and Loss Sharing. The Parties hereby agree that, after the payment of
all costs associated with the sale of a Homesite, including the purchase of the
Homesite pursuant to the Option Agreement, Site Preparation, Home Purchase, and
selling costs and expenses (collectively, the “Selling Costs”), which will be
paid out of the escrow upon the closing of the sale of the Homesite and
manufactured home, WOFA and Pixel will share the net profits from the sale (the
“Net Profits,” calculated as the revenue received from the sale minus the
Selling Costs) equally.  The applicable amount of Transaction Funds for a sold
Homesite will be distributed to Pixel, and the Net Profits shall be distributed
to WOFA and Pixel, out of the same escrow as the sale.  Upon the completion of a
sale, at the discretion of Pixel, the Transaction Funds will be available for
re-use during the Term of this Agreement to improve the next Homesite up to the
total number of Homesites or, in the alternative, Pixel can elect not to pursue
multiple transactions using the Transaction Funds.

 

In the event the Selling Costs exceed the sales price for any particular
Homesite, then all of proceeds of the sale will be distributed to Pixel and WOFA
will pay to Pixel any amount necessary for Pixel to receive the full amount of
the Selling Costs for that Homesite, up to the amount of the Transaction Funds.

 

4. Term of the Agreement. The term of this Agreement (the “Term”) shall be one
(1) year from the date hereof.  During the Term, Pixel agrees to make the
Transaction Funds available to WOFA and Wisdom Manufactured Homes as necessary
to improve and complete the sale of at least one (1) Homesite.  Following the
Term, upon the closing of any additional sales, any portion of the Transaction
Funds will be returned to Pixel at the same time as the distribution of Net
Profits.

 

5. Representations of WOFA and Wisdom Manufactured Homes. WOFA and Wisdom
Manufactured Homes represent and warrant to Pixel that:

 

(a) This Agreement has been duly authorized, executed and delivered by WOFA and
Wisdom Manufactured Homes.  This Agreement constitutes the valid, legal and
binding obligation of WOFA and Wisdom Manufactured Homes, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditor's
rights generally;

 

(b) The consummation of the transactions contemplated hereby will not result in
any breach of the terms or conditions of, or constitute a default under, any
agreement or other instrument to which WOFA and Wisdom Manufactured Homes is a
party, or violate any order, applicable to WOFA and Wisdom Manufactured Homes,
of any court or federal or state regulatory body or administrative agency having
jurisdiction over WOFA and Wisdom Manufactured Homes or over any of its
property; and

 

(c) Wisdom Manufactured Homes has the authority, pursuant to the Option
Agreement, to place a manufactured home on the Homesites and to market and sell
the Homesites at a sales price that they determine in their sole discretion.

 

(d) WOFA and Wisdom Manufactured Homes have each been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada and has all requisite power and authority to conduct its
business.

 

 
Page 2 of 6


--------------------------------------------------------------------------------




 

6. Representations and Warranties of Pixel. Pixel represents and warrants to
WOFA and Wisdom Manufactured Homes that:

 

(a) This Agreement has been duly authorized, and executed by Pixel.  This
Agreement constitutes the valid, legal and binding obligation of Pixel,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting
creditor's rights generally; and

 

(b) The consummation of the transactions contemplated hereby will not result in
any breach of the terms or conditions of, or constitute a default under, any
agreement or other instrument to which Pixel is a party, or violate any order,
applicable to Pixel, of any court or federal or state regulatory body or
administrative agency having jurisdiction over Pixel or over any of its
property.

 

(c) Pixel has been duly organized and is validly existing and in good standing
as a limited liability company under the laws of the State of Texas and has all
requisite power and authority to conduct its business.

 

(d) Pixel acknowledges that title to the Homesites will not transfer to any of
the Parties, but instead will transfer from the current owner to the buyer per
the terms of the Option Agreement.

 

7. Indemnification. From and after the Closing, each of the Parties agrees to
indemnify the other party against all actual losses, damages and expenses caused
by (i) any material breach of this Agreement by them or any material
misrepresentation contained herein, or (ii) any misstatement of a material fact
or omission to state a material fact required to be stated herein or necessary
to make the statements herein not misleading.

 

8. Choice of Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas. In the event that any provision
of this Agreement is held by a court of competent jurisdiction to be
unenforceable or void in any jurisdiction to be unenforceable or void in any
jurisdiction, the other provisions of this Agreement shall remain in full force
and effect under applicable law and shall be construed in order to effectuate
the purpose and intent of this Agreement. Any action brought by any Party hereto
shall be brought in the courts located in Smith County, Texas.

 

9. Attorneys Fees. Except as otherwise provided herein, if a dispute should
arise between the Parties including, but not limited to arbitration, the
prevailing Party shall be reimbursed by the non-prevailing Party for all
reasonable expenses incurred in resolving such dispute, including reasonable
attorneys’ fees.

 

 
Page 3 of 6


--------------------------------------------------------------------------------




 

10. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the Party to be
notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, or (c) one (1)
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt.  All communications
shall be sent as follows:

 

 

If to WOFA or

Wisdom Homes of America, Inc.

 

Wisdom Manufactured Homes:

500 North Northeast Loop 323 

Tyler, TX  75708 

Attn:  James Pakulis, President & CEO 

Facsimile (_______________)

 

 

 

with a copy to:

 

Clyde Snow & Sessions, PC 

201 South Main Street, 13th Floor 

Salt Lake City, UT  84111 

Attn:  Brian A. Lebrecht 

Facsimile (801) 521-6280 

 

 

 

If to Pixel:

 

Pixel East Properties, LLC

Attn: Mark Rubin

__________________________

__________________________

__________________________

Facsimile (__________________)

 

or at such other address as the Parties may designate by ten (10) days advance
written notice to the other Parties hereto.

 

11. No Partnership; Survival or Representations. Nothing herein contained shall
be construed to constitute an association, partnership, unincorporated business
or any other entity between the Parties.

 

12. Validity of Agreement. The invalidity of any portion of this Agreement shall
not affect the validity of the remainder thereof.

 

 
Page 4 of 6


--------------------------------------------------------------------------------




 

13. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior written or oral and all contemporaneous oral agreements,
understandings and negotiations between the Parties with respect to the subject
matter of this Agreement. No amendment or addition to, or modification of, any
provision contained in this Agreement shall be effective unless fully set forth
in writing signed by all of the Parties hereto.

 

14. Further Assurances. Each of the Parties hereto agrees on behalf of such
Party, his, her or its successors and assigns, that such Party will, without
further consideration, execute, acknowledge and deliver such other documents and
take such other action as may be necessary or convenient to carry out the
purposes of this Agreement.

 

15. Assignment. This Agreement and the rights and obligations created hereunder
may not be assigned, transferred, pledged or hypothecated in any manner by any
of the Parties hereto, whether voluntarily or by operation of law, without the
prior written consent of the other Parties. Any attempted assignment, transfer,
pledge, hypothecation, or other disposition of this Agreement in a manner
contrary hereto shall be null and void and without force or effect.

 

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute but one and the same Agreement.

 

[remainder of page intentionally left blank; signature page to follow]

 
Page 5 of 6


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first above written.

 

“WOFA”

 

“Pixel”

   

Wisdom Homes of America, Inc.,

 

Pixel East Properties, LLC,

a Nevada corporation

 

a Texas limited liability company

   

/s/ James Pakulis

 

/s/ Mark Rubin

By: James Pakulis

 

By: Mark Rubin

Its: President and CEO

 

Its:

   

“Wisdom Manufactured Homes”

 

     

Wisdom Manufactured Homes of America, Inc.,

 

 

a Nevada corporation

 

     

/s/ Brent Nelms

 

 

By: Brent Nelms

 

 

Its: President

 

 

 

 Page 6 of 6

--------------------------------------------------------------------------------

